Citation Nr: 1439419	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  11-01 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Entitlement to service connection for a back disability.



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The Veteran had active service in the Navy from December 1995 to August 2001.

The matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) (hereinafter Agency of Original Jurisdiction (AOJ)) in Atlanta, Georgia.

In April 2013, the Board remanded the appeal to the AOJ, via the Appeals Management Center (AMC) in Washington, DC (also a component of the AOJ) for further development.

In addition to a paper claims folder, the record on appeal includes documents stored electronically in Virtual VA and the Veterans Benefits Management System (VBMS).  Virtual VA contains VA clinic treatment records which are not located in the paper claims folder.  There are no relevant, non-duplicative records in VBMS.  The AOJ has considered all evidence located in Virtual VA in the November 2013 supplemental statement of the case (SSOC). 

The Board notes that, in February 2014, the Non Commissioned Officers Association of the United States of America (NCOA) withdrew from representing the Veteran in this appeal.  By letter dated March 13, 2014, the Board advised the Veteran of this withdrawal from representation and allowed him an opportunity to obtain representation.  The Veteran has not elected to obtain another representative.


FINDING OF FACT

A lumbar spine disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service, and arthritis did not manifest within one year of the Veteran's discharge from active duty.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the present case, the AOJ sent a letter to the Veteran dated October 2009, prior to the initial AOJ decision issued on this claim in December 2009, which provided information as to what evidence was required to substantiate his service connection claim and of the division of responsibilities between VA and himself in developing this claim.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date of award in accordance with Dingess/Hartman, supra.  Accordingly, VA has satisfied its duty to notify. 

VA also has a duty to assist the claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

In this regard, the Veteran's service treatment records (STRs) for his active duty and reserve service have been obtained and considered.  In an effort to corroborate the Veteran's report of a back injury while on ship in September 1999, the AOJ obtained the Veteran's personnel records as well as deck logs for the U.S.S. ARCTIC (AOE-8) for the month of September 1999.  After this development was requested by the Board, the Veteran more vaguely reported that the injury occurred in "1998/9" without further specification.  See VA Compensation and Pension (C&P) examination report dated November 2013.  As addressed below, the November 2013 VA C&P examiner accepted as true the Veteran's report of a back injury as claimed.  The Veteran has not reported formal military treatment.  Thus, given that the Veteran's allegation of injury has been accepted as true and his more recent recollection that the injury occurred in "1998/9" rather than a specific time frame, the Board finds that VA's duty to obtain deck logs has been satisfied.  Furthermore, the AOJ has associated with the claims folder the Veteran's VA clinic records.  The Board is unaware of any relevant records in the possession of the Social Security Administration.

The Veteran has reported private treatment by chiropractor and having received physical therapy for his back disability.  See VA C&P examination report dated November 2013.  However, the Veteran has not responded to the AOJ's October 2009 and April 2013 notices to either submit relevant private records to VA or, alternatively, to provide VA authorization to obtain these records on his behalf.  Absent his cooperation, there is no further duty on the part of VA to assist him in obtaining these records.  See Dusek v. Derwinski, 2 Vet. App. 519, 522 (1992) (quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (claimant cannot wait passively for VA assistance in circumstances where claimant may or should have information in obtaining the putative evidence).

The Veteran was also afforded VA examination in November 2013 for his back disability claim.  The Veteran has not has alleged that this examination report is inadequate to adjudicate his claim.  The Board finds that this examination and accompanying opinion is sufficient to decide the issue on appeal, as it is predicated on an interview with the Veteran, a review of the record and physical examination with appropriate diagnostic testing.  The opinion proffered considered all pertinent evidence of record and accepted as true that the Veteran injured his back as claimed.  Notably, the VA examiner also relied, in part, of the Veteran's denial of recurrent back pain at separation.  As discussed below, the Board finds that the Veteran's allegation of recurrent and persistent back symptoms since his back injury in the late 1990s is not credible.  Thus, the VA examiner relied upon an accurate factual history as determined by the Board.  

Additionally, the Board notes that the VA examiner provided a complete rationale, relying on and citing records reviewed, for the opinion offered with clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examination and opinion regarding the issue decided herein has been met. 

Finally, the Board finds that there was substantial compliance with the April 2013 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, the AOJ provided the Veteran a duty to assist letter in April 2013, associated with the claims folder updated VA clinic records and deck logs for the U.S.S. ARCTIC for the time period of September 1999, and obtained an adequate VA C&P examination report.  Accordingly, the Board finds that there has been substantial compliance with the April 2013 remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, 22 Vet. App. at 104 (2008).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) the existence of a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Additionally, for Veterans who have served 90 days or more of active service during a war period on or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if manifesting to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he currently has a lumbar spine disorder as a result of a back injury in service.  He reports the onset of back pain in September 1999 after falling down a hatch while stationed aboard the U.S.S. ARCTIC (AOE 8).  See VA Form 21-526 (Veteran's Application for Compensation and/or Pension) received in September 2009 and Veteran's written statement received January 2010.  However, he later stated that the injury occurred in "1998/9."  See VA C&P examination report dated November 2013.

Briefly summarized, the Veteran's STRs do not reflect any lay or medical evidence of a back injury and/or thoracolumbar spine symptoms.  His STRs are significant for a March 1996 Medical Surveillance Questionnaire which noted that the Veteran's civilian occupation as a handler at FEDEX posed a potential hazard to his back which required the use of a back brace as protective equipment.  On Reports of Medical History in September 1999, August 2001, June 2001 and September 2001, the Veteran denied a history of recurrent back pain.  Physical examinations at those times reflected normal clinical evaluations of the spine.  Additionally, the Veteran denied painful joints on Dental Health Questionnaire's in August 1999 and June 2002.

The Veteran's service personnel records, as well as deck logs for the U.S.S. ARCTIC for the month of September 1999, do not contain any evidence of a back injury.

Post-service, the Veteran's VA clinic records are significant for his May 2009 complaint of recurrent back pain.  However, these records do not reflect any specific diagnosis or medical opinion as to etiology of his complaints.

The Veteran was afforded VA C&P examination in November 2013.  At that time, the Veteran reported falling down a hatch during a fire drill in "1998/9," wherein he struck his tailbone on the left side.  After that injury, he described being functional but having recurrent episodes of snapping and immobility.  He further described an overall worsening of these exacerbations as he became older.  His current pain was located in the middle of his low back.  The Veteran had self-treated his symptoms and, more recently, obtained physical therapy and chiropractic treatment.  His post-service occupations included working for Home Depot for 6 years followed by a sedentary occupation at FEDEX.  An x-ray examination of the lumbosacral spine was interpreted as showing mild, multi-level degenerative change.  The VA examiner provided opinion that the Veteran's currently diagnosed degenerative joint disease of the lumbosacral spine was less likely (less than 50 percent probability) incurred in or aggravated by the claimed in-service injury.  As supporting rationale, the VA examiner described the Veteran as demonstrating minimal low back involvement clinically and on x-ray that was consistent with his age.  The examiner also noted that the Veteran's June 2001 separation examination included his denial of recurrent back pain with examination at that time being normal.  Furthermore, the VA examiner observed that, post-service, the Veteran had not obtained significant treatment for his low back condition.

The Veteran meets the first Shedden requirement of a current disability.  The November 2013 VA C&P examination report establishes a diagnosis of degenerative joint disease of the lumbosacral spine. 

The Veteran also meets the second Shedden requirement of an in-service event.  Here, the Veteran has reported that his low back struck a ship hatch in approximately 1998 or 1999.  The Board, as well as the VA examiner in November 2013, has accepted as true this report of injury.

However, the Board finds that the Veteran does not meet the third Shedden requirement of a nexus between his current back disability and the in-service back injury.  The most probative evidence of record concerning a nexus between the Veteran's current back disability and his in-service back injury consists of the opinion of the November 2013 VA examiner.  This examiner, who accepted as true the Veteran's report of a back injury in service, provided an opinion based on a thorough review of his service and post-service medical records which includes a rationale which discusses the Veteran's assertions and pertinent medical history.  The examiner rationalized that the Veteran's current clinical and x-ray findings were consistent with age-related changes which, when combined with negative separation examination findings in June 2001 for lay or medical evidence of a chronic back disability as well as the lack of need for medical treatment until many years after service separation, made it less likely than not that the Veteran's current back disability was related to an in-service injury or event.  Therefore, the November 2013 opinion considered all pertinent evidence of record and provided a complete rationale, relying on and citing records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Therefore, the Board accords the November 2013 VA examiner's opinion great probative weight.

In contrast, the only opinion supportive of a nexus consists of the personal opinion by the Veteran himself.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.  

As such, in the instant case, the Veteran is competent to report an in-service injury and to describe the symptomatology that he experienced.  However, the question of causation of a lumbar spine disorder involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  In this regard, such an opinion requires specialized knowledge of the musculoskeletal system, to specifically include the spine, and the impact that trauma and/or injury has on such system.  There is no indication that the Veteran possesses such specialized knowledge.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's opinion regarding the etiology of his lumbar spine disorder is nonprobative evidence.  See Davidson, supra; Jandreau, supra; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

Additionally, to the extent that the Veteran has contended that he has experienced back symptomatology beginning in service that has continued to the present time, the Board finds such statements to lack credibility and, therefore, accords no probative weight to such contentions.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

In the instant case, the Board finds the Veteran's statements regarding recurrent and/or persistent back pain since the injury in 1998 or 1999 to be not credible as they are inconsistent with the other evidence of record.  In particular, the Veteran specifically denied a history of recurrent back pain on his Reports of Medical History in September 1999, August 2001, June 2001 and September 2001.  He further denied painful joints on a Dental Health Questionnaire in June 2002.  These prior statements directly contradict his current assertions which impeach the reliability of his current recollections.  See, e.g., State v. Spadafore, 220 S.E.2d 655, 661 (W. Va. 1975) (noting that "[t]he fact that [a witness] has stated the matters differently on a previous occasion tends to demonstrate either a failure of memory, or a lack of integrity, and in either event it weakens and impairs the value of his testimony."  

Here, the Board places significantly greater probative weight on the Veteran's specific denials of recurrent back pain in September 1999, August 2001, June 2001 and September 2001 as these statements were made contemporaneous in time to the time of the back injury in 1998 or 1999 and bear the indicia of reliability as they were made in the context of seeking appropriate medical evaluation on formal military examinations.  See Lilly's An Introduction to the Law of Evidence, 2nd Ed. (1987), pp. 245- 46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  On the other hand, the Veteran's more recent statements of recurrent back pain since 1998 or 1999 contradict his prior statements and, overall, are not consistent with the medical findings of record.

Therefore, the Veteran's current statements, made in connection with his pending claim for VA benefits, that he has experienced recurrent and/or persistent back symptoms during and since service are inconsistent with the contemporaneous evidence.  As such, the Veteran's lay assertions of when his back pain began and the continuity of such symptomatology are less credible and persuasive in light of the other evidence of record, and are, in fact, outweighed by this evidence. Consequently, based on the foregoing evidence, the Board finds that the Veteran's statements regarding the onset and continuity of back symptomatology to be not credible. 

Additionally, the Board finds that the Veteran is not entitled to presumptive service connection for arthritis.  Quite simply, there are no imaging studies reflecting the onset of arthritis in service or within one year therefrom.  Rather, degenerative changes were first radiographically found in 2013, which is more than a decade following service discharge.  As held above, the Board has found the Veteran's allegation of persistent and/or recurrent back pain symptoms since service to be not credible.  As such, service connection for arthritis of the back on a presumptive basis is not warranted.  

The Board parenthetically notes that the Veteran had reserve service after his active duty discharge.  Here, the Board finds no credible lay or medical evidence that the Veteran became disabled as a result of a disease or injury incurred or aggravated in the line of duty during a period of active duty for training (ACDUTRA), or that there is direct evidence both that a worsening of the condition occurred during the period of ACDUTRA and that the worsening was caused by the period of ACDUTRA.  See Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  The Board further notes that the presumption pertaining to chronic diseases under 38 U.S.C.A. § 1112 and the presumption of aggravation under 38 U.S.C.A. § 1153 do not apply to ACDUTRA or inactive duty for training (INACDUTRA) service.  Id.

Therefore, the Board finds that the Veteran's current lumbar spine disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service, and that arthritis did not manifest within one year of the Veteran's discharge from active duty.  Consequently, service connection for such disorder is not warranted. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a lumbar spine disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

The claim of entitlement to service connection for a back disability is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


